          Case 3:19-cv-03440-RS Document 82 Filed 03/04/21 Page 1 of 9



 1   SHARON L. ANDERSON (SBN 94814)
     County Counsel
 2   D. CAMERON BAKER (SBN 154432)
 3   Deputy County Counsel
     COUNTY OF CONTRA COSTA
 4   1025 Escobar Street, Third Floor
     Martinez, California 94553
 5   Telephone: (925) 655-2280
     Facsimile: (925) 655-2266
 6   Electronic Mail: cameron.baker@cc.cccounty.us
 7   Attorneys for Defendant ANDREW HALL
 8
 9                                UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11
12   JEANNIE ATIENZA, indiviually and as           No. C19-03440 RS
     successor-in-interest to Decedent
13   LAUDEMER ARBOLEDA,                            AMENDED ANSWER OF DEFENDANT
                                                   ANDREW HALL TO FOURTH AMENDED
14                  Plaintiff,                     COMPLAINT
15   v.
16   TOWN OF DANVILLE, a municipal                 Crtrm: 3, 17th Floor
     corporation; COUNTY OF CONTRA                 Judge: Hon. Richard Seeborg, Presiding
17   COSTA, a municipal corporation;               Date Action Filed: June 17, 2019
     ANDREW HALL, individually and in his          Trial Date: None Assigned
18   capacity as a City of Danville Police
     Officer; and DOES 1-50 inclusive,
19
                    Defendants.
20
21          Defendant Andrew Hall (“Hall” or “Defendant”), in response to Plaintiff Jeannie
22   Atienza’s Fourth Amended Complaint, admits, denies, and raises affirmative defenses as
23   hereinafter set forth:
24                                  I. JURISDICTION and VENUE
25          1.     Answering Paragraph 1 of Plaintiff’s Fourth Amended Complaint, Defendant
26   admits that Laudemer Arboleda was shot on November 3, 2018 in the Town of Danville and
27   that Mr. Arboleda was the subject of a police pursuit after Mr. Arboleda committed violations
28   of state law. Defendant lacks sufficient information or belief sufficient to admit or deny the



     Amended Answer of Defendant Andrew Hall to Fourth Amended Complaint - Case No. C19-03440 RS      1
          Case 3:19-cv-03440-RS Document 82 Filed 03/04/21 Page 2 of 9



 1   remaining allegations of this paragraph and therefore, based on a lack of information or belief,
 2   denies said allegations.
 3          2.     Answering Paragraph 2 of Plaintiff’s Fourth Amended Complaint, Defendant
 4   admits that he heard reports that Mr. Arboleda was fleeing from police officers, that Mr.
 5   Arboleda drove his vehicle in such a manner as to cause Defendant to fear for his safety and
 6   the safety of others, that Defendant in fear for his safety and the safety of others discharged his
 7   firearm multiple times, one of which was fatal, and that following the discharge of
 8   Defendant’s firearm, Mr. Arboleda’s vehicle continued forward until it hit another vehicle.
 9   Defendant denies the remaining allegations of this paragraph.
10          3.     Answering Paragraph 3 of Plaintiff’s Fourth Amended Complaint, Defendant
11   lacks information or belief sufficient to admit or deny the allegations that Mr. Arboleda’s
12   father and mother are still living and, therefore, based on a lack of information or belief,
13   denies those allegations. Defendant denies the remaining allegations in this paragraph.
14          4.     Answering Paragraph 4 of Plaintiff’s Fourth Amended Complaint, Defendant
15   admits that Plaintiff asserts federal claims against Defendant under 42 U.S.C. section 1983,
16   that the alleged acts took place in Danville, CA, and that venue is proper in this court.
17   Defendant denies the remaining allegations in this paragraph, if any.
18          5.     Answering Paragraph 5 of Plaintiff’s Fourth Amended Complaint, Defendant
19   lacks sufficient information or belief sufficient to admit or deny the allegations of this
20   paragraph and therefore, based on a lack of information or belief, denies said allegations.
21          6.     Answering Paragraph 6 of Plaintiff’s Fourth Amended Complaint, Defendant
22   lacks sufficient information or belief sufficient to admit or deny the allegations of this
23   paragraph and therefore, based on a lack of information or belief, denies said allegations.
24          7.     Answering Paragraph 7 of Plaintiff’s Fourth Amended Complaint, Defendant
25   lacks sufficient information or belief sufficient to admit or deny the allegations of this
26   paragraph and therefore, based on a lack of information or belief, denies said allegations.
27   //
28   //



     Amended Answer of Defendant Andrew Hall to Fourth Amended Complaint - Case No. C19-03440 RS       2
          Case 3:19-cv-03440-RS Document 82 Filed 03/04/21 Page 3 of 9



 1          8.     Answering Paragraph 8 of Plaintiff’s Fourth Amended Complaint, Defendant
 2   lacks sufficient information or belief sufficient to admit or deny the allegations of this
 3   paragraph and therefore, based on a lack of information or belief, denies said allegations.
 4          9.     Answering Paragraph 9 of Plaintiff’s Fourth Amended Complaint, Defendant
 5   admits that at the time of the incident, he was a Contra Costa County Deputy Sheriff assigned
 6   to work in the Town of Danville and that he is sued in his individual capacity. Defendant
 7   denies the remaining allegations of this paragraph.
 8          10.    Answering Paragraph 10 of Plaintiff’s Fourth Amended Complaint, Defendant
 9   lacks sufficient information or belief sufficient to admit or deny the allegations of this
10   paragraph and therefore, based on a lack of information or belief, denies said allegations.
11          11.    Answering Paragraph 11 of Plaintiff’s Fourth Amended Complaint, Defendant
12   admits that his alleged actions were taken while on duty, in uniform and driving a marked
13   police vehicle and denies the remaining allegations of this paragraph.
14          12.    Answering Paragraph 12 of Plaintiff’s Fourth Amended Complaint, Defendant
15   admits that his alleged actions were taken while on duty, in uniform and driving a marked
16   police vehicle and denies the remaining allegations of this paragraph.
17          13.    Answering Paragraph 13 of Plaintiff’s Fourth Amended Complaint, Defendant
18   lacks sufficient information to admit or deny the allegations of this paragraph and, therefore,
19   based on a lack of information or belief, denies said allegations.
20          14.    Answering Paragraph 14 of Plaintiff’s Fourth Amended Complaint, Defendant
21   lacks sufficient information to admit or deny the allegations of this paragraph and, therefore,
22   based on a lack of information or belief, denies said allegations.
23          15.    Answering Paragraph 15 of Plaintiff’s Fourth Amended Complaint, Defendant
24   lacks sufficient information to admit or deny the allegations of this paragraph and, therefore,
25   based on a lack of information or belief, denies said allegations.
26          16.    Answering Paragraph 16 of Plaintiff’s Fourth Amended Complaint, Defendant
27   lacks sufficient information to admit or deny the allegations of this paragraph and, therefore,
28   based on a lack of information or belief, denies said allegations.



     Amended Answer of Defendant Andrew Hall to Fourth Amended Complaint - Case No. C19-03440 RS       3
          Case 3:19-cv-03440-RS Document 82 Filed 03/04/21 Page 4 of 9



 1          17.    Answering Paragraph 17 of Plaintiff’s Fourth Amended Complaint, Defendant
 2   denies the allegations of this paragraph.
 3          18.    Answering Paragraph 18 of Plaintiff’s Fourth Amended Complaint, Defendant
 4   denies the allegations of this paragraph.
 5          19.    Answering Paragraph 19 of Plaintiff’s Fourth Amended Complaint, Defendant
 6   admits that he saw Mr. Arboleda driving towards him, and fearing for his safety and that of
 7   others discharged his firearm, causing Mr. Arboleda to be struck by one or more bullets.
 8   Defendant denies the remaining allegations of this paragraph.
 9          20.    Answering Paragraph 20 of Plaintiff’s Fourth Amended Complaint, Defendant
10   admits that Mr. Arboleda died as a result of being shot by Defendant and denies the remaining
11   allegations of this paragraph.
12          21.    Answering Paragraph 21 of Plaintiff’s Fourth Amended Complaint, Defendant
13   denies the allegations of this paragraph.
14          22.    Answering Paragraph 22 of Plaintiff’s Fourth Amended Complaint, Defendant
15   denies the factual allegations of this paragraph, if any.
16          23.    Answering Paragraph 23 of Plaintiff’s Fourth Amended Complaint, Defendant
17   denies the allegations of this paragraph.
18          24.    Answering Paragraph 24 of Plaintiff’s Fourth Amended Complaint, Defendant
19   denies the allegations of this paragraph.
20          25.    Answering Paragraph 25 of Plaintiff’s Fourth Amended Complaint, Defendant
21   denies the allegations of this paragraph.
22          26.    Answering Paragraph 26 of Plaintiff’s Fourth Amended Complaint, Defendant
23   denies the allegations of this paragraph.
24          27.    Answering Paragraph 27 of Plaintiff’s Fourth Amended Complaint, Defendant
25   incorporates by reference his responses to Paragraphs 1 through 26 of the Fourth Amended
26   Complaint as if fully set forth.
27          28.    Answering Paragraph 28 of Plaintiff’s Fourth Amended Complaint, Defendant
28   denies the allegations of this paragraph.



     Amended Answer of Defendant Andrew Hall to Fourth Amended Complaint - Case No. C19-03440 RS   4
          Case 3:19-cv-03440-RS Document 82 Filed 03/04/21 Page 5 of 9



 1          29.    Answering Paragraph 29 of Plaintiff’s Fourth Amended Complaint, Defendant
 2   incorporates by reference his responses to Paragraphs 1 through 28 of the Fourth Amended
 3   Complaint as if fully set forth.
 4          30.    Answering Paragraph 30 of Plaintiff’s Fourth Amended Complaint, Defendant
 5   denies the allegations of this paragraph.
 6          31.    Answering Paragraph 31 of Plaintiff’s Fourth Amended Complaint, Defendant
 7   incorporates by reference his responses to paragraphs 1 through 30 as if fully set forth.
 8          32.    Answering Paragraph 32 of Plaintiff’s Fourth Amended Complaint, Defendant
 9   denies the allegations of this paragraph.
10          33.    Answering Paragraph 33 of Plaintiff’s Fourth Amended Complaint, Defendant
11   denies the allegations of this paragraph.
12          34.    Answering Paragraph 34 of Plaintiff’s Fourth Amended Complaint, Defendant
13   incorporates by reference his responses to paragraphs 1 through 33 as if fully set forth.
14          35.    Answering Paragraph 35 of Plaintiff’s Fourth Amended Complaint, Defendant
15   denies the allegations of this paragraph.
16          36.    Answering Paragraph 36 of Plaintiff’s Fourth Amended Complaint, Defendant
17   incorporates by reference his responses to paragraphs 1 through 35 as if fully set forth.
18          37.    Answering Paragraph 37 of Plaintiff’s Fourth Amended Complaint, Defendant
19   denies the allegations of this paragraph.
20          38.    Answering Paragraph 38 of Plaintiff’s Fourth Amended Complaint, Defendant
21   responds that this paragraph does not contain any factual allegations.
22                                      AFFIRMATIVE DEFENSES
23          1.     Further answering the Fourth Amended Complaint and the separate causes of
24   action thereof, and as a separate and distinct affirmative defense thereto, Defendant alleges
25   that at all times herein mentioned, all actions taken by Defendant were reasonable under the
26   circumstances and taken under a good faith belief that the actions were lawful, and Defendant
27   is, therefore, immune under the Good Faith Immunity Doctrine.
28   //



     Amended Answer of Defendant Andrew Hall to Fourth Amended Complaint - Case No. C19-03440 RS     5
          Case 3:19-cv-03440-RS Document 82 Filed 03/04/21 Page 6 of 9



 1          2.      Further answering the Fourth Amended Complaint and the separate causes of
 2   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
 3   alleges that said Fourth Amended Complaint fails to state facts sufficient to constitute a cause
 4   of action against said answering Defendant.
 5          3.      Further answering the Fourth Amended Complaint and the separate causes of
 6   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
 7   alleges that he is immune from liability and cannot be held liable for any injury that may have
 8   been sustained by Plaintiff, which injury Defendant specifically denies, and that Defendant
 9   was at all relevant times performing duties in an objectively reasonable manner, within lawful
10   responsibilities, and is, therefore, immune from suit.
11          4.      Further answering the Fourth Amended Complaint and the separate causes of
12   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
13   alleges that Plaintiff’s action is barred by the equitable doctrines of laches, estoppel, and
14   waiver, in that Plaintiff unreasonably delayed in taking action and/or making the claims
15   alleged in this lawsuit with respect to the events alleged in the Fourth Amended Complaint,
16   even though she knew or should have known in the exercise of reasonable diligence of the
17   injuries and causes of injuries alleged in the Fourth Amended Complaint.
18          5.      Further answering the Fourth Amended Complaint and the separate causes of
19   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
20   alleges that Plaintiff failed to mitigate her damages, and said damages are reduced or
21   eliminated in proportion to said failure to mitigate.
22          6.      Further answering the Fourth Amended Complaint and the separate causes of
23   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
24   alleges that at all relevant times alleged in the Fourth Amended Complaint, Defendant acted
25   reasonably and in good faith under all the circumstances known to him, and not in violation of
26   any clearly established right of Plaintiff or Mr. Arboleda of which a reasonable official in the
27   Defendant’s position would have known and Defendant is, therefore, qualifiedly immune from
28   suit herein.



     Amended Answer of Defendant Andrew Hall to Fourth Amended Complaint - Case No. C19-03440 RS        6
          Case 3:19-cv-03440-RS Document 82 Filed 03/04/21 Page 7 of 9



 1          7.     Further answering the Fourth Amended Complaint and the separate causes of
 2   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
 3   alleges that Plaintiff and Mr. Arboleda each has acted inequitably and/or have failed to act
 4   equitably, and to that extent, Plaintiff’s action and/or recovery in this action is barred by the
 5   equitable doctrine of unclean hands.
 6          8.     Further answering the Fourth Amended Complaint and the separate causes of
 7   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
 8   alleges that Mr. Arboleda was himself negligent and/or acted unlawfully, and that his conduct
 9   was a proximate and/or legal cause of his and Plaintiff’s alleged damages.
10          9.     Further answering the Fourth Amended Complaint and the separate causes of
11   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
12   alleges that in the event that the trier of fact finds any liability on the part of this answering
13   Defendant, which liability is herein denied, this answering Defendant will seek the benefit of
14   several liability for non-economic damages as provided in Civil Code sections 1431-1431.5.
15          10.    Further answering the Fourth Amended Complaint and the separate causes of
16   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
17   alleges that if Defendant is adjudged, decreed, or otherwise determined to be liable to Plaintiff,
18   which Defendant denies, Defendant will be entitled to apportion the degree of his fault or
19   responsibility for the acts alleged in the Fourth Amended Complaint attributable to Mr.
20   Arboleda, Plaintiff or to any other defendants named or yet to be named. The amount of
21   damages attributable to answering Defendant is to be abated, reduced, or eliminated to the
22   extent that Mr. Arboleda’s or Plaintiff’s own negligence or wrongdoing, or the negligence or
23   wrongdoing of any other defendant or third party, contributed to the Plaintiff’s claimed
24   damages, if any there were.
25          11.    Further answering the Fourth Amended Complaint and the separate causes of
26   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
27   alleges that his acts were not a substantial or proximate cause of any injury to Mr. Arboleda or
28   Plaintiff.



     Amended Answer of Defendant Andrew Hall to Fourth Amended Complaint - Case No. C19-03440 RS          7
          Case 3:19-cv-03440-RS Document 82 Filed 03/04/21 Page 8 of 9



 1          12.    Further answering the Fourth Amended Complaint and the separate causes of
 2   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
 3   claims all defenses and immunities provided by the federal statute asserted by Plaintiff in this
 4   action and relevant state statutes and regulations.
 5          13.    Further answering the Fourth Amended Complaint and the separate causes of
 6   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
 7   alleges that the facts and damages sought are in excess of and different from what was claimed
 8   in the claim presented to the County pursuant to Government Code Section 910, and to that
 9   extent, the asserted state claims are barred by failure to comply with the claim presentation
10   requirements of the California Government Code, sections 810 and following.
11          14.    Further answering the Fourth Amended Complaint and the separate causes of
12   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
13   alleges that the state law claims are barred due to a failure to comply with the claims reporting
14   provisions of Government Code Sections 900 through and including 946.6.
15          15.    Further answering the Fourth Amended Complaint and the separate causes of
16   action thereof, and as a further, separate and distinct affirmative defense thereto, Defendant
17   alleges that he is immune from state civil liability pursuant to the provisions of California
18   Penal Code sections 196 and 835a.
19                                               PRAYER
20          WHEREFORE, Defendant prays as follows:
21          1.     That Plaintiff take nothing by the Fourth Amended Complaint;
22          2.     That Plaintiff’s Fourth Amended Complaint against him be dismissed in its
23                 entirety;
24          3.     For award of costs, attorney fees, and expenses of suit against Plaintiff pursuant
25                 to 42 U.S.C. section 1988; and
26          4.     For such other and further relief as justice may require and the law allow.
27   //
28   //



     Amended Answer of Defendant Andrew Hall to Fourth Amended Complaint - Case No. C19-03440 RS        8
          Case 3:19-cv-03440-RS Document 82 Filed 03/04/21 Page 9 of 9



 1                                      JURY TRIAL DEMAND
 2          Defendant demands trial by jury in this action on all claims as to which the right to trial
 3   by jury attaches.
 4
 5
 6    DATED: March 4, 2021                      SHARON L. ANDERSON
                                                COUNTY COUNSEL
 7
 8
                                                By:        /s/ D. Cameron Baker
 9                                                     D. CAMERON BAKER
10                                                     Deputy County Counsel

11                                              Attorneys for Defendant Andrew Hall

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Amended Answer of Defendant Andrew Hall to Fourth Amended Complaint - Case No. C19-03440 RS      9
